Orders, Supreme Court, New York County (Charles Edward Ramos, J.), entered June 4, 2003 and June 17, 2003, which granted the motions of defendants Hayes, Howard, Quek, Tam, Lam and Dreyer to dismiss the complaint pursuant to CFLR 3211 (a), unanimously affirmed, without costs.
The court properly understood the federal court ruling and its affirmance in a related action as precluding plaintiffs’ fraud claim herein. Upon our review of the record, we find plaintiffs’ other claims are similarly precluded since they arose from the same series of transactions between the parties, involved the same issues, and were necessarily determined. Collateral estoppel precludes reassertion of the same wrongs under a different legal theory (see Rand v Texaco, Inc., 305 AD2d 285 [2003]; Tsabbar v Delena, 300 AD2d 196 [2002], lv denied 100 NY2d 508 [2003]).
In view of the foregoing, it is unnecessary to address the other grounds urged for affirmance. We have considered plaintiffs’ other contentions and find them unavailing. Concur—Tom, J.P., Andrias, Saxe, Marlow and Nardelli, JJ.